IN THE SUPREME COURT OF THE STATE OF DELAWARE

  TANYA LANDERS,                         §
                                         §   No. 331, 2017
        Petitioner Below-                §
        Appellant,                       §
                                         §   Court Below—Family Court
        v.                               §   of the State of Delaware
                                         §   in and for New Castle County
  KEVIN CANADY,                          §   File No. CN09-05415
                                         §   Pet. Nos. 16-37773 and
        Respondent Below-                §   16-38014
        Appellee.                        §

                          Submitted: November 6, 2017
                           Decided: November 6, 2017

                                    ORDER

      This 6th day of November 2017, it appears to the Court that, on October 18,

2017, the Senior Court Clerk issued a notice to the appellant to show cause why her

appeal should not be dismissed for failure to pay the Family Court record preparation

fee and transcript costs. The appellant failed to respond to the notice to show cause

within the required ten-day period. Dismissal of this action is deemed to be

unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b) and 29(b), that the within appeal is DISMISSED.

                                BY THE COURT:

                                /s/ James T. Vaughn, Jr.
                                      Justice